OPINION
PER CURIAM.
Petitioner Melvin Petersen, a prisoner proceeding pro se, seeks a writ of mandamus compelling the District Court to rule on his motion for resentencing pursuant to 18 U.S.C. § 3582.
Petersen filed his first petition for a writ of mandamus in July 2009, arguing that the District Court had not acted on his motion for rescheduling. We denied the *374petition as moot after the District Court appointed counsel and scheduled resen-tencing for October 7, 2009. Petersen was unable to attend as directed. He then filed a motion to reschedule resentencing, on November 6, 2009, and a second motion for resentencing, on December 15, 2009.
Petersen filed this (his second) mandamus petition on February 3, 2010. By an order entered on February 4, 2010, 2010 WL 481419, the District Court granted Petersen’s motion for resentencing and reduced his sentence from 240 months to 151 months. Because Petersen has now received the relief he sought in filing his mandamus petition, we will deny this mandamus petition as moot.